IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                        Submitted on Briefs May 30, 2002 Session


                          IN RE: THE ADOPTION OF D.P.M.

                      Appeal from the Chancery Court for Knox County
                        No. 143198-1    John F. Weaver, Chancellor



                      No. E2001-00958-COA-R3-CV            Filed July 3, 2002



This case started with competing petitions for adoption filed by the maternal and paternal
grandparents of D.P.M., who is six years old. After the Trial Court terminated the parental rights
of both natural parents on the basis of abandonment, the adoption of D.P.M. was awarded to the
maternal grandparents. The parties agreed the paternal grandparents would be granted visitation, and
the Trial Court set forth the amount of visitation and the rights and restrictions of the paternal
grandparents when exercising visitation. Notwithstanding the maternal grandparents’ agreement to
this visitation, they appeal the granting of visitation, as well as the rights granted to the paternal
grandparents when exercising this visitation. We affirm.



                     Tenn. R. App. P. 3 Appeal as of Right; Judgment of
                       the Chancery Court Affirmed; Case Remanded.


D. MICHAEL SWINEY , J., delivered the opinion of the court, in which HOUSTON M. GODDARD, P.J.,
and HERSCHEL P. FRANKS, J., joined.

Thomas F. Mabry, Oak Ridge, Tennessee, for the Appellants D.R.M. and P.E.M.

D. Vance Martin, Knoxville, Tennessee, for the Appellees B.S.J. and S.J.

Wayne D. Wycoff, Knoxville, Tennessee, as Guardian Ad Litem.

Paul G. Summers, Attorney General and Reporter, and Elizabeth C. Driver, Assistant Attorney
General, Nashville, Tennessee, for the State of Tennessee.
                                             OPINION

                                            Background

                D.R.M. and P.E.M. (“Petitioners”) filed a petition in June of 1999 seeking to adopt
their grandson, D.P.M. Petitioners are the maternal grandparents of D.P.M., and alleged in the
petition that both of D.P.M.’s natural parents had abandoned their son. Petitioners asked the Trial
Court to terminate the parental rights of D.D.L. (“Mother”) and C.E.S. (“Father”), and grant their
petition to adopt. Mother and Father originally opposed the petition. Mother filed a counter-petition
asserting Petitioners, who shared joint custody of D.P.M. with Mother, had denied her visitation with
her son in contravention of an earlier order entered in Fourth Circuit Court for Knox County.
Mother later withdrew her counter-petition, consented to the termination of her parental rights, and
expressed her willingness for Petitioners to adopt her son.

                The paternal grandparents, B.S.J. and S.J., then filed a petition seeking to establish
visitation rights with their grandson pursuant to Tenn. Code Ann. § 36-6-307. An Intervening
Petition for Adoption was filed later by B.S.J. and S.J. (“Intervenors”) seeking to adopt D.P.M.
Father joined in this petition, acknowledging his willingness to terminate his parental rights and have
his parents adopt D.P.M. Petitioners filed a motion to dismiss the intervening petition, which was
denied by the Trial Court.

                The Trial Court entered an Order after a three day hearing was held on the competing
petitions for adoption. All interested parties testified except for Mother. The Trial Court terminated
the parental rights of both Mother and Father after determining: (1) clear and convincing evidence
existed that both parents had abandoned their son; and (2) it was in the best interest of D.P.M. “that
the parental rights of both natural parents be terminated.” Although the Trial Court concluded
Petitioners should be the primary care-givers of D.P.M., it deferred ruling on Petitioners’ request to
adopt pending completion of a home study, if necessary, and the filing of other required pleadings.
The Trial Court granted Intervenors visitation with D.P.M. and further concluded Father would not
be prohibited from having contact with D.P.M. when Intervenors exercised visitation.

                Intervenors then filed two petitions for contempt claiming Petitioners had refused
their scheduled visitation as set forth in the previous Order entered by the Trial Court. After a
hearing over approximately 4 days, the Trial Court entered a Final Judgment of Adoption and ruled
on the petitions for contempt. As pertinent to this appeal, the Trial Court determined that:

               [I]t is in [the] best interests of the minor child sought to be adopted
               that the [Petitioners] be permitted to adopt the child; that by
               agreement of the [Petitioners], and upon a finding by the Court that
               substantial harm would result if contact between [D.P.M.] and the
               [Intervenors] were denied, and further upon a finding that the best
               interest of the child demands ongoing contact with the [Intervenors],
               that the [Intervenors] should have Chancery Court Local Rule 13

                                                 -2-
                visitation with the child . . . . [and] the Parental Bill of Rights should
                apply for both the [Petitioners] and the [Intervenors].

The Trial Court also held Intervenors would not be allowed to leave D.P.M. alone with Father at any
time when exercising their visitation.

                Petitioners appeal various aspects of the Final Judgement of Adoption. Although
Petitioners failed to comply with Tenn. R. App. P. 27 (a)(4) and have set forth no statement of the
issues presented for review, based on our review of their brief, we discern the issues to be: (1) the
Trial Court erred in denying Petitioner’s Motion to Dismiss the Intervening Petition for adoption;
(2) the Trial Court erred in permitting Father to be present when Intervenors exercise visitation in
light of the fact that Father’s parental rights were terminated; (3) the Trial Court erred in granting
Intervenors visitation with D.P.M. as the Grandparent Visitation Statute, Tenn. Code Ann. § 36-6-
306, does not apply since Father’s parental rights were terminated; and (4) the Trial Court erred in
granting Intervenors the rights of non-custodial parents contained in Tenn. Code Ann. § 36-6-110,
sometimes referred to as the Parental Bill of Rights.

                                               Discussion

                A review of findings of fact by a trial court is de novo upon the record of the trial
court, accompanied by a presumption of correctness, unless the preponderance of the evidence is
otherwise. Tenn. R. App. P. 13(d); Brooks v. Brooks, 992 S.W.2d 403, 404 (Tenn. 1999). Review
of questions of law is de novo, without a presumption of correctness. See Nelson v. Wal-Mart
Stores, Inc., 8 S.W.3d 625, 628 (Tenn. 1999).

                The issue of whether or not the Trial Court erred in denying Petitioner’s Motion to
Dismiss the Intervening Petition for Adoption filed by Intervenors is moot. In that petition,
Intervenors sought to adopt D.P.M. They were unsuccessful in this attempt as the adoption was
granted to Petitioners. As such, even if it was error to deny the motion, the error was nullified when
the intervening petition was denied and Petitioners were granted the adoption. This issue is without
merit.

               The main issue on appeal involves the granting of visitation rights to Intervenors.
Petitioners argue the Trial Court erred when it granted visitation to Intervenors pursuant to the
Grandparent Visitation Statute, Tenn. Code Ann. §§ 36-6-306 and 307, after Father’s parental rights
were terminated.

                  In pertinent part, Tenn. R. App. P. 36 (a) provides: “Nothing in this rule shall be
construed as requiring relief be granted to a party responsible for an error or who failed to take
whatever action was reasonably available to prevent or nullify the harmful effect of an error.” It is
clear from the Final Judgment that Petitioners agreed to Intervenors having visitation with D.P.M.
Regardless of whether the Grandparent Visitation Statute is applicable, the parties were free to agree
to visitation if they so desired - and they clearly did. If there was any error in granting the visitation,

                                                   -3-
Petitioners were responsible for the error and took no action to prevent or nullify any harmful effect
from this alleged error. This issue is without merit. See Tenn. R. App. P. 36(a). We, therefore, need
not and expressly decline to decide whether the Grandparent Visitation Statute has any application
under the facts of this case.

               Petitioners also attempt to attack the constitutionality of the Grandparent Visitation
Statute. While our holding makes it unnecessary for this Court to decide whether the Grandparent
Visitation Statute has any application under the facts of this case, we decline to address the merits
of Petitioners’ attack on the constitutionality of that statute for an additional reason as well.
Although the exact basis for the constitutional challenge is far from clear, Petitioner’s appear to
claim application of this statute in the present case is “predicated upon legislation that is
constitutionally questionable.” This constitutional challenge never was presented to the Trial Court
for consideration. The judgment appealed from in this case was entered on March 16, 2001. There
is no mention of a constitutional issue in the record of the Trial Court until May 17, 2002. At that
time, a motion to consider post-judgment facts was filed seeking only to supplement the record on
appeal. There was a hearing in the Trial Court on this motion at which time the following exchange
occurred between the Trial Court and counsel for Petitioners:

                       THE COURT: It was done by agreed order. Are they [i.e.,
               Petitioners] saying there really was no agreement and therefore we
               should open all this back up?

                        MR. MABRY: No, Your Honor, they’re not saying that. As
               I stated, the response to Your Honor’s initial question, there was a
               case that came out that was decided by the Eastern Section following
               the entry of the agreed order with this Court, and the [Petitioners] had
               requested an appeal based upon the fact that grandparents’ visitation
               may not be constitutional and may not be appropriate. And that’s the
               gist of the argument in front of the Court of Appeals.

The Trial Court granted the motion and supplemented the record on appeal. At no time did
Petitioners seek any ruling from the Trial Court on the claimed constitutional issue and none was
ever made. We note the fact Petitioners agreed to visitation is made even clearer by this dialogue.
The constitutional issue was never raised or considered at the Trial Court level. Merely pointing out
to the Trial Court over a year after the judgment appealed from has been entered that the
constitutional issue has been raised on appeal is altogether insufficient, contrary to Petitioners’
assertion. We decline to consider this issue both because it was raised for the first time on appeal
and because of our holding applying Tenn. R. App. P. 36(a). See Heatherly v. Merrimack Mutual
Fire Ins. Co., 43 S.W.3d 911, 916 (Tenn. Ct. App. 2000)(“As a general matter, appellate courts will
decline to consider issues raised for the first time on appeal that were not raised and considered in
the trial court.”).



                                                 -4-
                As noted above, the trial in this case lasted approximately four days. Petitioners have
provided this Court with no transcript of these proceedings or statement of the evidence. See Tenn.
R. App. P. 24 (b) and (c). Whether or not the Parental Bill of Rights has any application to the facts
of this case is of no consequence so long as the Trial Court committed no reversible error when
fashioning what it believed to be the appropriate amount and ground rules for the “agreed to”
visitation. Since Petitioners agreed to allow Intervenors visitation, we believe the Trial Court was
acting within its discretion to set forth the parameters of this “agreed to” visitation.

                Petitioners also assert the Trial Court erred by allowing Father to visit D.P.M. when
Intervenors exercise visitation. The Trial Court in no way granted Father any visitation. Instead,
the Trial Court placed a restriction on Intervenors by prohibiting them from allowing Father to be
alone with D.P.M. This is quite distinct from granting Father any visitation rights. Notwithstanding
the fact that Father’s parental rights were terminated on the basis of abandonment, Petitioners
nevertheless agreed to Father’s parents (i.e., Intervenors) having visitation. We have been provided
no proof in the record to establish any substantial harm would come to D.P.M. if Father is allowed
to be around him in the presence of Intervenors. Absent such proof, we cannot conclude the Trial
Court committed reversible error on this issue.

               Petitioners had the duty "to prepare a record which conveys a fair, accurate and
complete account of what transpired in the trial court with respect to the issues which form the basis
of the appeal." Nickas v. Capadalis, 954 S.W.2d 735, 742 (Tenn. Ct. App. 1997). In the absence
of an adequate record on appeal, this Court will presume the Trial Court’s rulings were supported
by sufficient evidence. See, e.g., State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991).
“This court cannot review the facts de novo without an appellate record containing the facts, and
therefore, we must assume that the record, had it been preserved, would have contained sufficient
evidence to support the trial court's factual findings.” Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn.
Ct. App. 1992). In light of the foregoing, we find no reversible error in the Trial Court’s judgment
wherein it determined the rights and restrictions of Intervenors when exercising visitation expressly
agreed to by Petitioners.

                                             Conclusion

                The judgment of the Trial Court is affirmed, and this cause is remanded to the Trial
Court for such further proceedings as may be required, if any, consistent with this Opinion, and for
collection of the costs below. The costs on appeal are assessed against the Appellants, D.R.M. and
P.E.M., and their surety.


                                                       ___________________________________
                                                       D. MICHAEL SWINEY, JUDGE




                                                 -5-